Citation Nr: 0810251	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-02 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for right foot neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left foot neuropathy.

3.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
left and right foot peripheral neuropathy rated 10 percent 
each, granted service connection for bilateral hearing loss 
rated 0 percent, and denied entitlement to TDIU.  A Notice of 
Disagreement (NOD) was filed in February 2003, and a 
Statement of the Case (SOC) was issued in January 2005.  The 
veteran perfected his appeal with the timely filing of a VA 
Form 9, Appeal to Board of Veterans' Appeals, in January 
2005.  Supplemental SOCs were issued in July 2006 and 
February and April 2007.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right foot is manifested by 
decreased vibratory and pinprick sensation and an impaired 
positional sense in a stocking distribution; deep tendon 
reflexes are slightly reduced.  The overall impairment is 
considered mild.

2.  Peripheral neuropathy of the left foot is manifested by 
decreased vibratory and pinprick sensation and an impaired 
positional sense in a stocking distribution; deep tendon 
reflexes are slightly reduced.  The overall impairment is 
considered mild.

3.  The veteran's right ear hearing acuity is currently no 
worse than Level II, and the left ear hearing acuity is 
currently no worse than Level IV; an exceptional pattern of 
hearing loss is not shown.

4.  The veteran is not unable to obtain or retain 
substantially gainful employment due solely to service 
connected disabilities.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for right foot 
peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8521 
(2007).

2.  An evaluation in excess of 10 percent for left foot 
peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8521 
(2007).

3.  A compensable evaluation for bilateral sensorineural 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2007).

4.  A total disability rating based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim.  VA should notify a 
claimant of the information and evidence that VA will seek to 
provide and the information and evidence that the claimant is 
expected to provide.  Proper notice must invite the claimant 
to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

This appeal arises in part from the veteran's disagreement 
with the initial evaluation following the grant of service 
connection for right and left foot peripheral neuropathy and 
bilateral sensorineural hearing loss.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional inquiry is 
required with respect to notice on these issues.

Regarding the claim of entitlement to TDIU, correspondence 
dated in November 2002 and March 2004 fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter, as well as prior to readjudication 
of the matter on appeal.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA additionally has a duty to assist the veteran in the 
development of claims.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center New York, as well as obtaining 
a medical opinion following review of the claims file.  The 
veteran submitted private medical records or statements from 
the following sources:  SI University Hospital; Dr. ABP and 
Dr. LF of a neurology practice; Dr. GG and Dr. CM, 
independent podiatrists; Dr. GJB, the primary care physician; 
Dr PSA, a urologist; and Dr. OAL, a medical consultant for 
the veteran's representative.  The appellant was afforded VA 
medical examinations in November 2002, January 2003, April 
and May 2004, and November and December 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  The veteran has in 
fact specified that the records of additional treating 
doctors are no longer available.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Right and Left Foot Neuropathy

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the veteran's bilateral foot neuropathy is evaluated 
under Diagnostic Code 8521, which provides ratings for 
paralysis of the external popliteal nerve.  Diagnostic Code 
8521 provides that mild incomplete paralysis is rated as 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; and severe incomplete paralysis is rated 
30 percent disabling.  Complete paralysis of the external 
popliteal nerve, foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes, is rated 40 percent 
disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a. 

Bilateral peripheral neuropathy of the feet was service 
connected as due to an in-service cold injury, which is rated 
separately based on other manifestations.

The veteran saw Dr. LF for a neurology consultation in 
February 2001 for complaints of right leg pain and a 
bilateral numbness and burning sensation.  Pain on the hip 
reportedly began in 1998, when the veteran was struck.  There 
was decreased sensation of both legs in a sock distribution.  
Gait was normal.  There was pain along the paraspinal muscles 
of the lumbar area.  Lumbar radiculopathy and peripheral 
neuropathy were diagnosed.  An MRI showed L5-S1 disc bulging 
and disc degeneration.  An EMG/nerve conduction study showed 
distal sensory neuropathy of the leg.  

VAMC New York treatment records for the period of June 2001 
to February 2007 reveal complaints of and treatment for 
peripheral neuropathy of both feet.  The veteran complained 
of bilateral toe numbness in June 2001; vibratory and touch 
sensations were intact.  Decreased sensation with normal 
pulses were reported in September 2002.  He was placed on 
medication.  In February 2004, the veteran complained of pain 
in the arches of his feet, but the treating podiatrists did 
not relate this to service connected frostbite.  Chronic 
numbness and tingling of the feet was reported in May 2004.  
In February 2005, arthritis of the feet was diagnosed, and 
verified by x-ray.  The veteran complained of increasing foot 
pain and a decreased range of motion was noted.  Orthotics, 
which were provided by VA in June 2005, were noted to be 
helpful in treating the pain in October 2005.  In September 
2006, the veteran complained of continued chronic numbness 
and pain in the feet.  Pulses were 2+ bilaterally and 
sensation was intact.  There was pain with movement of the 
first metatarsal.

During a November 2002 VA examination, the veteran complained 
of bilateral foot pain which had worsened over the years.  He 
described symptoms as burning, pain, and redness.  Walking 
and climbing up and down ladders at work aggravated his 
complaints.  Physical examination showed the feet were cool 
to the touch, with numbness from the toes to the mid-dorsum.  
Peripheral neuropathy related to cold injury was diagnosed.  

The veteran also saw Dr. ABP, a neurologist and partner of 
Dr. LF, in November 2002 for complaints of low back pain with 
radiation to the right leg.  No complaints of neuropathy or 
foot pain was noted.  Nerve conduction studies and an EMG 
showed a right L4-L5-S1 radiculopathy with denervation in the 
paraspinal muscles.  

Dr. GG, a private podiatrist, examined the veteran in July 
2003 for problems with the toenail beds.  The veteran 
complained of foot pain, and testing showed decreased light 
touch sensation bilaterally. Vibratory sensation was within 
normal limits.  Deep tendon reflexes were reduced.

VA neurological and general examinations were conducted in 
April 2004.  The veteran complained of bilateral worsening 
foot pain.  Medications were not helpful in relieving the 
pain.  There was also tingling and numbness of the feet 
reported, which interfered with proper walking.  The veteran 
specified that the pain was focused in his toes, but was 
spreading to the arches.  He had stopped working as a truck 
driver because he could not stand for more than 20 minutes 
due to foot pain, and could not climb the ladder to his 
truck.  He attributed these limitations to peripheral 
neuropathy.  On general examination by a nurse practitioner, 
deep tendon reflexes were adequate and equal.  Sensation to 
pin and light touch were both intact.  A neurologist noted 
diminished pinprick, light touch, and temperature sensation 
from the toes to midcalf, bilaterally.  Gait was antalgic.  
The veteran could heel walk, but toe walking caused pain.  In 
December 2004, a VA doctor reviewed these examinations and 
opined that while there was a documented lumbosacral 
radiculopathy, the veteran's cold injury was as likely as not 
a factor in the peripheral neuropathy.

VA again examined the veteran in November and December 2006, 
when he complained of numbness of both feet for 10 or 11 
years, mostly on the lateral side, with intermittent burning 
and aching pain.  Symptoms have grown worse over the years, 
and he reported balance problems, though no falls.  Deep 
tendon reflexes were slightly reduced, with decrease 
vibratory and pinprick sensation, as well as impaired 
positional sense.  

Dr. GJB supplied a statement in January 2007, indicating that 
the veteran's peripheral neuropathy prevents him for standing 
for long periods and presents difficulty walking due to pain 
and numbness of the feet. 

Dr. OAL, a Disabled American Veterans (DAV) consultant, 
reviewed the file and state din April 2007 that the veteran 
had experienced increasing pain while standing.

Dr. CM, a podiatrist, responded to a DAV inquiry by 
completing a questionnaire.  He commented that the veteran 
has significant hallux limitus with degenerative joint 
disease, necessitating injections, nonsteroid anti-
inflammatory medications, regular treatment, and limited 
weight bearing. 

The Board finds that currently, peripheral neuropathy does 
not warrant assignment of greater than a 10 percent 
evaluation for either foot.  Evaluation of this disability is 
limited to neurological manifestations of disability.  Many 
of the examiners cite arthritis, painful motion, nail 
abnormalities, reduced circulation, and other symptoms which 
are not properly considered as part of the peripheral 
neuropathy.  In this case, those symptoms and manifestations 
have been used to support assignment of the highest possible 
schedular evaluation for cold injury residuals of each foot.

When solely the manifestations reflected in the criteria for 
Code 8521 are considered, it is clear that no increased 
evaluation is warranted at this time.  Both feet show 
decreased sensation to light touch, pin prick, and vibration 
over the foot and lower leg/calf in a stocking or sock 
distribution.  Sensation is not absent, it is merely reduced, 
and results in only mild impairment.  Further, the degree of 
decrease appears to fluctuate slightly, with some examiners, 
not even making note of such.  The Board specifically does 
not consider any impact of lumbosacral radiculopathy on the 
neurological impairment of the lower extremities, as the back 
condition is not, nor is it alleged to be, service connected.  
The veteran's complaints show that pain is the major limiting 
factor, and this is associated with the degenerative changes 
and hallux limitus by doctors, not with neuropathy.  No 
evaluation greater than 10 percent for mild impairment is 
warranted for either right or left foot peripheral 
neuropathy.

Bilateral Sensorineural Hearing Loss

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  There is no exceptional patter of 
hearing impairment in this case.

Private audiological testing dated in March 1999 falls 
outside the appellate period under consideration here, and is 
not relied upon for evaluation purposes.  Further, the raw 
data supplied has not been analyzed and interpreted by a 
medical professional for rating purposes.  However, this 
testing is sufficient to establish the presence of a hearing 
loss disability and to require additional development.

The veteran underwent a VA audiology examination in January 
2003.  At that time, pure tone thresholds, in decibels, were 
as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
90
LEFT
20
40
70
85

The average pure tone threshold was 49 in the right ear and 
54 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right and left ears.

Testing in April 2004 revealed: 



HERTZ



1000
2000
3000
4000
RIGHT
10
25
65
90
LEFT
20
40
80
75

The average pure tone threshold was 48 in the right ear and 
54 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 92 
percent in the left ear.



The most recent VA audiometry is dated in December 2006, and 
shows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
75
85
LEFT
20
40
80
75

The average pure tone threshold was 53 in the right ear and 
54 in the left ear.  Speech recognition scores were 88 
percent in the right ear and 80 percent in the left ear.

The most recent testing reveals the worst hearing acuity.  
The right ear hearing acuity is Level II, as per Table VI.  
The left ear is assigned a Level IV.  Table VIa is not 
applicable here, as there is no finding that the speech 
discrimination test is not appropriate or otherwise 
unreliable.  Using Table VII, the respective hearing acuity 
levels of the left and right ears result in assignment of a 
noncompensable evaluation.  Ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  No higher evaluation is 
available based on the objective testing of record.  The 
claim must be denied.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
residuals of a cold injury of the left foot rated 30 percent, 
residuals of a cold injury of the right foot rated 30 
percent, peripheral neuropathy of the right foot rated 10 
percent, peripheral neuropathy of the left foot rated 10 
percent, tinnitus rated 10 percent, and noncompensable 
bilateral sensorineural hearing loss  The veteran's overall 
combined disability rating is 70 percent.  Moreover, because 
the cold injury residuals and peripheral neuropathies arise 
from a common etiology and all act on the lower extremities, 
they are treated as a single disability for purposes of 
fulfilling the schedular criteria.  38 C.F.R. § 4.16(a).  He 
is not service connected for a back disability with 
radiculopathy, heart disease, hypertension, chronic 
obstructive pulmonary disease, bladder cancer, or renal 
cancer.

Where, as here, a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran has repeatedly stated that his service connected 
disabilities prevent him from working.  He states that he 
cannot stand for extended periods, and he cannot climb 
ladders, as is required to get into his truck, due to 
bilateral foot pain.  He retired in December 1998, according 
to his last employer, who did not indicate if disability 
played any role in his retirement.

The veteran was awarded Social Security disability payments 
in December 2001 based on his restricted ability to perform 
only light work.  Due to lumbosacral radiculopathy, 
peripheral neuropathy, hypertension, hyperlipidemia, and 
coronary artery disease with chest pain, the veteran could 
not lift or carry more than 20 pounds occasionally or 10 
pounds frequently, and could not sit, stand, or walk for more 
than 6 hours.  The Social Security Administration finding is 
not binding on VA.

The April 2004 VA audiology examiner opined that the impaired 
hearing would not prevent employment.  In December 2004, upon 
review of the claims file, to include all the April and May 
2004 VA examinations, a VA doctor opined that the veteran's 
service connected disabilities, related to the cold injury, 
were not as likely as nonservice connected lumbosacral 
radiculopathy and bladder cancer to interfere with his 
employment.

During a December 2006 VA general examination, the doctor 
noted the presence of COPD, hypertension, bladder and renal 
cell cancer, and neuropathy.  He opined that nonservice 
connected disabilities were responsible for the veteran's 
unemployability.

Dr. HJB indicated on a January 2007 DAV questionnaire that 
the veteran's unemployability was due to the service 
connected disabilities.  He cited the inability to stand for 
extended periods and difficulty ambulating due to peripheral 
neuropathy.  The basis of the opinion is unclear, as the 
doctor stated that he was the primary care physician, but 
also that he had not treated the veteran for the service 
connected disabilities.  He did review private medical 
records.

In March 2007, on a DAV questionnaire apparently intended to 
assess psychiatric disabilities, Dr. CM indicated that he had 
treated the veteran for 5 years, was not the primary provider 
for psychiatric care, and had not reviewed psychiatric 
records.  He does check "Yes" indicating that the veteran 
is unemployable due to his service connected conditions.  He 
does not indicate what disabilities he considered as service 
connected, but in a handwritten note states that the veteran 
has significant hallux limitus with degenerative joint 
disease.  He had limited weight bearing.

Dr. OAL opined in April 2007 that the veteran was unable to 
pursue gainful employment due to service connected 
disabilities, based on his review of the claims file.  He 
noted that the veteran had reported pain when standing and 
was therefore unable to work, and that "his physician" had 
attributed this to service connected disabilities.

After considering all of the evidence of record, the Board 
finds that the veteran's service connected disabilities do 
not prevent him from obtaining or retaining substantially 
gainful employment; he is not unemployable.  The service 
connected disabilities, particularly of the feet, have 
resulted in significant impairment of his ability to perform 
certain tasks, such as climbing ladders or standing for 
extended periods.  The veteran has repeatedly stated that 
these duties were central to his job as a truck driver; the 
medical evidence supports his contentions that he cannot 
perform these duties.  However, as the Social Security 
Administration found, there remains a class of work which the 
veteran can perform.  He would be capable of performing a 
more sedentary job which allowed him to sit and not have to 
climb into a truck, considering solely his service connected 
disabilities.

While the veteran is impaired from performing his usual job 
by service connected disabilities, those disabilities leave 
unaffected the ability to do other occupational tasks, many 
of which would not be beyond his education, training, and 
prior work experience.  For example, he could work as a 
dispatcher in an office setting.  The claim must be denied.


ORDER

An evaluation in excess of 10 percent for right foot 
peripheral neuropathy is denied.

An evaluation in excess of 10 percent for left foot 
peripheral neuropathy is denied.

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


